Shaw C. J.
delivered -the opinion of the Court. This case comes before the Court upon exceptions to the opinions of the chief justice of the Court of Common Pleas, at the trial. Several exceptions were taken which have not been relied upon with much confidence ; the attention of the Court has been principally drawn to two questions.
On the issue joined upon the plea in bar of a former recovery, the defendant relied upon a judgment in a former suit, upon a writ containing among others, counts for goods sold and delivered, and which might have embraced the goods sued for in the present action ; but there was no specific enumeration or description of goods contained in these counts, nor any account annexed to the writ or other specification filed, by which it could be shown, that the goods, in question in this suit, were embraced in that. The defendant relied upon that judgment as a bar, and as conclusive evidence, that the claim for goods sold, now made in this suit, must have been considered in the former. But the plaintiff offered evidence aliunde, to show, in point of fact, that no claim was made in that action for the goods now sued for. We *60think, that this evidence was rightly admitted. The modern mode of declaring in most general use, is to insert several general counts ; and when, in such case, the general issue is pleaded, a vast variety of different claims may be put in issue and tried ; so various indeed, that in most cases, it is found necessary to call in the assistance of the court previously to the trial, to require the plaintiff to give in a bill of particulars, or specification of the claims which he means to give in evidence, in order to apprize the defendant of the actual claims relied on, which the declaration does not do, to enable him to go to trial with any safety. When such a judgment is pleaded in bar, it seems to be liberal enough, and going as far in support of a judgment as experience will warrant, to consider it as prima facie evidence of a prior adjudication of every demand, which might have been drawn into controversy under it, leaving it, like other prima facie evidence, to be encountered and controlled by any other competent evidence, tending to show that any particular demand was not offered or considered. And so, we think, the rule is now settled by authorities. Seddon v. Tutop, 6 T. R. 607 ; Webster v. Lee, 5 Mass. R. 334.
Supposing the evidence rightly admitted, it was left to the jury with proper instructions, to consider its weight and decide the question of fact.
But the most material question is, whether the admissions of Usher, after the period at which, as it is alleged, the partnership was dissolved, ought to have been received in evidence, to show that the note given in payment for the goods sold, was erroneously given for $201‘22, instead of the sum of $ 241 '22, the actual amount of the bill, and the sum for which the note was intended to be given.
No objection was taken to this evidence, as having a tendency to control or contradict the written evidence of the receipt ; it being a well established exception to the general rule upon that subject, that a receipt may be controlled by parol evidence, showing that a less sum was paid, or that the receipt was given by mistake.
But the main question discussed is, whether on the trial of the issue against Gray, the defendant who pleaded the ad *61missions of Usher, the other defendant, that the account was not paid, and that the note was given by mistake, were competent evidence. The Court are of opinion that this evidence was admissible. It must be considered as a general rule, that upon each joint contract, the admissions of each joint debtor as to the existence, payment and settlement of the joint debt, is admissible to bind the joint debtor ; and to many purposes, the character of joint debtors being once established, must be deemed to continue until the debt is paid, or by some other means, legally cancelled, barred 01 discharged.
This case is entirely distinguishable from that of the acknowledgment of one partner, after a dissolution, taking a case out of the operation of the statute of limitations. To produce this effect the law requires proof of a new promise within- six years, and an admission is only evidence from which a jury may infer such new promise. Now it may well be argued (of this however we give no opinion) that the power of binding partners by a new promise does not exist, after a dissolution, by which the mutual power of partners to bind each other by contract, has been revoked ; and yet that after a joint liability has been shown, each may make binding acknowledgments and admissions, as evidence affecting the existence of that joint liability.
The existence of the partnership must be proved by evidence, other than such admissions, before the admissions are evidence against the partners. Tuttle v. Cooper, 5 Pick. 414. But when the partnership is proved, and a contract, falling within the scope of that partnership, which is of course a joint contract of the partners, the act of each in regard to the payment or discharge of such joint contract, binds the whole. Each has a right to the custody of the partnership goods and effects, and to the application of them to any of the purposes of the partnership, each may collect and receive debts due to the 'firm, and give a good discharge or release, each would have power to bind the partnership by payment of a joint debt out of the partnership funds, which implies the power of judging and determining upon the question of the existence and. non-payment of such debts ; and why then should he *62not be able to bind them by equivalent acts ? But it it be true generally, that the act of each partner in this respect binds the whole, á fortiori shall the act of the ostensible and managing partner have that effect.
Indeed, it is not necessary to decide this case solely upon the general ground stated, because there is another, growing out of the circumstances of the present" case,' which appears to. me quite clear of difficulty. The defendant Gray was strictly a dormant partner, and the whole of the business was done by and in the name of Usher. He made all purchases, payments and settlements, and no notice of dissolution of partnership was given. Under these circumstances, Usher may be considered as the agent for the partnership, for the payment and adjustment of all demands, until the settlement and close of the joint concern. Where a notice of dissolution is given, and one partner is referred to, as authorized to make all settlements, and a creditor applies to the party thus referred to, the acts and statements of the partner thus constituted agent, to the creditor thus applying, would be binding on the partners. It is analogous to the case of a person applied to for payment of a debt; if he refers the applicant to his attorney, whatever is said by the attorney thus referred to, is evidence against the party making such reference. Here the facts, showing how the business was conducted, justify the inference, that by mutual consent, Usher was constituted the agent to settle and close this partnership concern., even if he had not the authority simply as partner.
The Court are of opinion, that the evidence was properly admitted and that the instructions to the jury were correct; the exceptions are therefore- overruled, and the judgment of the Court of Common Pleas affirmed.